Citation Nr: 0927967	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  06-13 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim for service connection for 
diabetes mellitus, to include as due to Agent Orange.  This 
case was previously before the Board in October 2007, at 
which time it was remanded for additional development of the 
record.  As the requested action has been accomplished, the 
case is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam and 
there is no record of herbicide exposure during his service 
in Korea.

2.  Diabetes mellitus was initially documented many years 
after service, and there is no clinical evidence to link it 
to service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In a June 2004 letter, issued prior to the rating decision on 
appeal, and in an October 2007 letter, the RO provided notice 
to the Veteran regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  The October 
2007 letter also advised the appellant of how the VA 
determines a disability rating and assigns an effective date, 
and the type of evidence which impacts such.  The claim was 
last readjudicated in May 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment and personnel records, private medical records, and 
his hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by providing argument and 
evidence regarding his claim.  Thus, the Veteran has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service 

either has not been established or might reasonably be 
questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and diabetes mellitus becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

A veteran who had active service in the Republic of Vietnam 
from January 9, 1962, to May 7, 1975, is presumed to have 
been exposed to an herbicide agent during that service.  When 
such a veteran develops type II diabetes mellitus to a degree 
of 10 percent or more within the specified period, the 
disorder may be presumed to have been incurred during 
service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2008).  In addition, the Department of 
Defense acknowledges the use of herbicides for specific units 
that served in areas along the Demilitarized Zone (DMZ) in 
Korea between April 1968 and July 1969.

The record discloses that the Veteran served in Korea from 
April 1968 to July 1969, and that he was in the 7th 
Administration Company, 7th Infantry division.  The Veteran 
asserts that he was stationed near the DMZ and that he 
visited units that were known to have used dioxins.  

The evidence supporting the Veteran's claim includes his 
statements and some of the medical findings of record.  
Private medical records disclose that the Veteran was seen by 
a podiatrist for a diabetic foot evaluation in February 2001.  
The diagnoses included diabetes mellitus.  

The Veteran's primary contention is that he was exposed to 
Agent Orange while serving in Korea.  As noted above, service 
personnel records confirm that the Veteran served in Korea 
from April 1968 to July 1969.  

The evidence against the Veteran's claim includes the service 
treatment and personnel records and post-service records.  
The objective evidence of record fails to show that the 
Veteran was exposed to Agent Orange while serving in Korea as 
there is no record of him being in one of the specified 
military units that served in areas along the DMZ in Korea.  
The VA contacted the National Personnel Records Center to 
attempt to verify the Veteran's claimed exposure to 
herbicides.  However, the National Personnel Records Center 
responded in April 2008 that there were no records of 
exposure to herbicides.  

In addition, the Board notes that by letter dated February 
2009, the VA wrote the Veteran and advised him that in order 
for the VA to make an inquiry to the U.S. Army and Joint 
Services Records Research Center (JSRRC), the Veteran had to 
furnish the exact location and dates of exposure to 
herbicides.  No response was received.  In Wood v. Derwinski, 
1 Vet. App 190 (1991), the United States Court 
of Appeals for Veterans Claims noted that "[t]he duty to 
assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  There is, therefore, no objective 
evidence that the Veteran was exposed to herbicides during 
service.  Since he did not serve in Korea with a unit that 
has been determined to have been exposed to Agent Orange, and 
since he did not serve in Vietnam, the presumptions of 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2008) are inapplicable.  

Moreover, the service treatment records are negative for 
complaints or findings pertaining to diabetes mellitus.  
Likewise, a 1970 VA examination revealed no complaints or 
findings of diabetes.  As noted above, the initial clinical 
evidence of diabetes was in 2001, approximately 33 years 
following the Veteran's discharge from service.  The Veteran 
does not dispute that diabetes mellitus was initially 
documented many years after service, as he reported the onset 
date as 2001 on his application for compensation.  

Although the record demonstrates that a current disability is 
present, there is no evidence of diabetes mellitus in 
service, nor is there any evidence that it was manifested 
within one year of service.  In addition, the Veteran's 
service records do not indicate that he served in an Army 
unit that was exposed to herbicides or Agent Orange while 
serving in Korea, nor is there objective evidence 
establishing such exposure.  The Board finds, accordingly, 
that the preponderance of the evidence is against the claim 
for service connection for diabetes mellitus, to include as 
due to exposure to Agent Orange.

The Board notes that a VA examination has not been conducted 
on this issue.  However, in the absence of the condition in 
service or for decades thereafter, an examination would serve 
no useful purpose.  38 C.F.R. § 3.159(c)(4).  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for diabetes mellitus, to include as due 
to exposure to Agent Orange, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


